Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The applicant’s amendments sufficiently integrate the invention into a practical application. Therefore, the 35 U.S.C 101 rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US20170132940A1), and further in view of (Mok US5712785).
Regarding Claim 1, Lopez teaches;
A method for determining a runway configuration (taught as a method for setting up an air traffic management simulator, abstract), comprising: 
retrieving recorded surveillance data that comprises multiple aircraft positions and time records corresponding to the multiple aircraft positions at an airport (taught as retrieving historical data sets with trajectory information, abstract, which is defined by Lopez to include aircraft 3D positions, paragraph 0029); 
computing a first number of the multiple aircraft positions (taught as logging tracking/counts of aircraft, Fig 6) 
taught as inferring parameters from the data set, paragraph 0011, which includes the airport layout, number, position and directions of the runways, paragraph 0056) 
However, Lopez does not teach;
a first surveillance cell at a first end of a runway;
computing a second number of the multiple aircraft positions contained in a second surveillance cell at the first end of the runway,
determining a current configuration for the runway based at least partially on a comparison between the first number of the multiple aircraft positions contained in the first surveillance cell and the second number of the multiple aircraft positions contained in the second surveillance cell 
computing an updated flight plan based on the current configuration for the runway for execution by an aircraft; 
and instructing the aircraft to fly or taxi according to the updated flight plan.
Mok teaches; a first surveillance cell at a first end of a runway (taught as dividing the airport into adjoining polygonal cells [prediction cells], column 5 lines 45-50); 
computing a second number of the multiple aircraft positions contained in a second surveillance cell at the first end of the runway (taught as dividing the airport into adjoining polygonal cells, column 5 lines 45-50), 
at least partially on a comparison between the first number of the multiple aircraft positions contained in the first surveillance cell and the second number of the multiple aircraft positions contained in the second surveillance cell (taught as determining/correlating the aircraft track [trajectory] based on the detected aircraft in the prediction cells, column 6 lines 8-13), and 
computing an updated flight plan based on the current configuration for the runway for execution by an aircraft (taught as modifying the allocation of runway assignments and other parameters, column 7 line 60-column 8 line 8); 
While Mok does not explicitly teach; wherein the second surveillance cell is at a different height than the first surveillance cell; one of ordinary skill in the art would think to arrange the cells at different heights to increase the efficiency of determining the altitudes of detected aircraft, which is taught relevant information that Mok sends for determining tacks of aircraft (column 4 line 11-13). 
While “instructing the aircraft to fly or taxi according to the updated flight plan” is not explicitly disclosed by Lopez, it would be obvious to update the taxiing route based on the airport configuration because one does not want to try to land against the flow of traffic. 

Regarding Claim 2, Lopez as modified by Mok teaches;
The method of claim 1 (see claim 1 rejection), further comprising:
retrieving a spatial arrangement of the runway (taught as retrieving parameters from the data set, paragraph 0011, which includes the airport layout, number, position and directions of the runways, paragraph 0056). 
However, Lopez does not teach; 

selecting the first surveillance cell and the second surveillance cell from among the set of mesh cells.  
Mok teaches; defining a three-dimensional mesh that encompasses the airport, the three-15dimensional mesh being formed by a set of mesh cells (taught as dividing the airport into adjoining polygonal cells, column 5 lines 45-50); and
selecting the first three dimensional surveillance cell and the second surveillance cell from among the set of mesh cells (taught as determining/correlating the aircraft track [trajectory] based on the detected aircraft in the prediction cells that define the airport region, column 6 lines 8-13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a three-dimensional surveillance cell to monitor a space as taught by Mok in the method taught by Lopez in order to more efficiently process the image data of the scene. By splitting the image into smaller cells, rather than analyzing the entire image at once, one can perform a coarse check to identify features before narrowing in on the cells containing the features, rather than scanning the entire image. 

Regarding Claim 3, Lopez as modified by Mok teaches;
The method of claim 1 (see claim 1 rejection), further comprising:
20retrieving training surveillance data that comprises multiple other aircraft positions and other time records corresponding to the other aircraft positions (taught as calculating the (multiple) aircraft trajectories, abstract, which is defined by Lopez to include 3D position and aircraft state information, paragraph 0029), the training surveillance data grouped into periods of time (taught as the historical data set corresponding to specific time intervals or groups, abstract); and 
training a machine learning model using the training surveillance data (taught as using the parameters for the machine learning algorithm, paragraph 0045), wherein the machine learning model predicts the current configuration for the runway25 based on the first number (taught as logging tracking/counts of aircraft, Fig 6) of the multiple aircraft positions (taught as adjusting the trajectories based on the inferred rules, such as those affecting the runway configuration, paragraph 0047).
However, Lopez does not explicitly teach; based on the first number of the multiple aircraft positions within the first surveillance cell and based on the second number of the multiple aircraft positioned within the second surveillance cell. 
Mok teaches; based on the first number of the multiple aircraft positions within the first surveillance cell and based on the second number of the multiple aircraft positioned within the second surveillance cell (taught as determining/correlating the aircraft track [trajectory] based on the detected aircraft in the prediction cells that define the airport region, column 6 lines 8-13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a three-dimensional surveillance cell to monitor a space as taught by Mok in the method taught by Lopez in order to more efficiently process the image data of the scene. By splitting the image into smaller cells, rather than analyzing the entire image at once, one can perform a coarse check to identify features before narrowing in on the cells containing the features, rather than scanning the entire image, and thus reduce the time needed to find features/objects of interest.

Regarding Claim 4, Lopez as modified by Mok teaches;
The method of claim 3 (see claim 3 rejection), wherein the training surveillance data includes known runway configurations corresponding to the periods of time (taught as retrieving parameters from the data set, paragraph 0011, which includes the airport layout, number, position and directions of the runways, paragraph 0056).30  

Regarding Claim 5, Lopez as modified by Mok teaches; 
The method of claim 4 (see claim 4 rejection). However, Lopez does not teach; further comprising, before training the machine learning model:
iteratively changing geometrical parameters associated with the plurality of the first surveillance cell and the second surveillance cell; and 
determining a set of geometrical parameters that enable the machine learning model to predict the known runway configurations based on the other aircraft positions.	
While Lopez does not explicitly teach the specifics of the machine learning model, the claimed limitations merely serve as a description for how a machine learning model functions; machine learning involves iteratively and repeatedly varying the parameters of the system (see the Machine Learning NPL from the IDS), which in this case are geometrical parameters, in order to find relationships and produce a result, in this case predict a runway configuration. Lopez does teach the use of machine learning for creating an ATC simulator, which includes runway configurations, as seen in Claims 3-4 and paragraph 0045. Thus, Lopez’s machine learning model to create a simulation of an airport would involve changing geometric parameters iteratively and repeatedly until the optimal match is found, and determining them such that it can generate the correct runway.
Mok teaches; based on the first number of the multiple aircraft positions within the first surveillance cell and based on the second number of the multiple aircraft positioned within the second surveillance cell (taught as determining/correlating the aircraft track [trajectory] based on the detected aircraft in the prediction cells that define the airport region, column 6 lines 8-13).


Regarding Claim 7, Lopez as modified by Mok teaches;
The method of claim 1 (see claim 1 rejection). However, Lopez does not teach; wherein the first surveillance cell and the second surveillance cell have a symmetry axis that runs parallel to the runway.  
Mok teaches; using a three-dimensional surveillance cell (taught as dividing the airport into adjoining polygonal cells, column 5 lines 45-50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a three-dimensional surveillance cell to monitor a space as taught by Mok in the method taught by Lopez in order to more efficiently process the image data of the scene. By splitting the image into smaller cells, rather than analyzing the entire image at once, one can perform a coarse check to identify features before narrowing in on the cells containing the features, rather than scanning the entire image, and thus reduce the time needed to find features/objects of interest.
While neither Lopez nor Mok explicitly teach the surveillance cells having a symmetry axis that runs parallel to the at least one runway, this is merely a design choice. Aligning the cells to a runway would allow easier cases of tracking moving objects, as there should be less overlap of the object between cells and thus lessen the number of cells needed to examine.

Regarding claim 8, Lopez as modified by Mok teaches;
see claim 1 rejection). However, Lopez does not teach; wherein the first surveillance cell and the second surveillance cell are15 parallelepipeds.  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a parallelepiped structure for the mesh cells, as this is a standard mesh format for 3D modeling, such as in SolidWorks Flow Simulation1. By making the length proportional to the length of the runway, one can easily divide the runway into segments that don’t overlap with others, and thus further limit the number of cells needed to observe/check for the motion of airplanes and limit potentially confounding factors from outside the runway, such as unintentional obstacles.  

Regarding Claim 9, Lopez teaches;
A method for updating an aircraft flight plan of an aircraft (taught as a method for setting up an air traffic management simulator, abstract), comprising: 
retrieving recorded surveillance data comprising multiple aircraft positions and time records corresponding to the multiple aircraft positions at an airport (taught as retrieving historical data sets to configure the simulator, abstract); 
computing a first number of the multiple aircraft positions (taught as logging tracking/counts of aircraft, Fig 6), 
computing a second number of the multiple aircraft positions (taught as logging tracking/counts of aircraft, Fig 6) 
taught as using the parameters for the machine learning algorithm, paragraph 0045) 
However, Lopez does not teach;
contained in a second surveillance cell at the first end of the runway, wherein the second surveillance cell is at a different height than the first surveillance cell; 
based at least partially on a comparison between the first number of the multiple aircraft positions contained within the first surveillance cell and the second number of the multiple aircraft positions contained within the second surveillance cell; 
updating the aircraft flight plan based on the current runway configuration for execution by an aircraft; and 
controlling flight of the aircraft or taxiing of the aircraft according to the updated flight plan.
Mok teaches; contained in a second surveillance cell at the first end of the runway, (taught as dividing the airport into adjoining polygonal cells [prediction cells], column 5 lines 45-50); 
based at least partially on a comparison between the first number of the multiple aircraft positions contained within the first surveillance cell and the second number of the multiple aircraft positions contained within the second surveillance cell (taught as determining/correlating the aircraft track [trajectory] based on the detected aircraft in the prediction cells, column 6 lines 8-13); 
updating the aircraft flight plan based on the current runway configuration for execution by an aircraft (taught as modifying the allocation of runway assignments and other parameters, column 7 line 60-column 8 line 8); 
While Mok does not explicitly teach;
wherein the second surveillance cell is at a different height than the first surveillance cell; 
one of ordinary skill in the art would think to arrange the cells at different heights to increase the efficiency of determining the altitudes of detected aircraft, which is taught relevant information that Mok sends for determining tacks of aircraft (column 4 line 11-13). 
While “controlling flight of the aircraft or taxiing of the aircraft according to the updated flight plan” is not explicitly disclosed by Lopez, it would be obvious to update the route based on the airport configuration because one does not want to try to land against the flow of traffic. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polygonal prediction cell to monitor a space as taught by Mok in the method taught by Lopez in order to more efficiently process the image data of the scene. By splitting the image into smaller cells, rather than analyzing the entire image at once, one can perform a coarse check to identify features before narrowing in on the cells containing the features, rather than scanning the entire image, and thus reduce the time needed to find features/objects of interest.

Regarding Claim 11, Lopez as modified by Mok teaches;
see claim 9 rejection). However, Lopez does not teach; wherein the airport is an arrival airport or a departure airportDocket: 19941.211US0117-1423-US-NP for the aircraft, and wherein updating the aircraft flight plan comprises updating a taxiing plan of the aircraft on the airport.  
While this is not explicitly disclosed by Lopez, it would be obvious to update the taxiing route based on the airport configuration because one does not want to try to taxi against the flow of traffic, and that airports have different configurations that require different taxiing routes to get to/from the runway. Typically, pilots either have a map of the runway/airport configuration already, or request a guide vehicle for taxiing to avoid potential issues, and is standard to update their taxiing plan based on the airport as encouraged by the FAA Airplane Flying Handbook (page 2-14 and Fig 2-13). 

Regarding Claim 12, Lopez as modified by Mok teaches;
The method of claim 9 (see claim 9 rejection). However, Lopez does not teach; wherein the airport is an arrival airport of the aircraft, and the 5updating of the aircraft flight plan is performed during flight of the aircraft, and wherein updating the aircraft flight plan comprises determining a flight path for approaching the airport based on the current runway configuration of the airport.
While this is not explicitly disclosed by Lopez, it would be obvious to update the taxiing route based on the airport configuration because one does not want to try to land against the flow of traffic, and that airports have different configurations that require different taxiing routes to get to/from the runway. Typically, pilots have a map of the configuration already, and are given explicit instructions from ATC onto which direction, which runway etc., and is standard to update their taxiing plan based on the airport as encouraged by the FAA Airplane Flying Handbook (page 2-14 and Fig 2-13).

Claims 13—17 and 19-20 do not contain further limitations apart from those previously addressed by claims 1-5 and 7-8. Therefore, claims 13-17 and 19-20 are rejected under the same rationale as claims 1-5 and 7-8.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US20170132940A1) as modified by (Mok US5712785), and further in view of Nikic (US9245170B1).
Regarding Claim 6, Lopez as modified by Mok teaches;
The method of claim 3 (see claim 3 rejection), wherein training the machine learning model comprises:
computing additional numbers of the multiple other aircraft positions contained in each of … for the periods of time (taught as calculating the aircraft trajectories, abstract, which is defined by Lopez as including 3D position and aircraft state information, paragraph 0029). However, Lopez does not teach; for the runway, combining the periods of time based on the additional numbers of the multiple other aircraft positions (taught as logging tracking/counts of aircraft, Fig 6) to form clusters corresponding to the available configurations.10  
However, Lopez does not teach;
the first surveillance cell and the second surveillance cell,
receiving user input indicating a number of available configurations for the runway. 
Nikic teaches; the first surveillance cell and the second surveillance cell (taught as taking image data and creating a three-dimensional mesh for processing, abstract), receiving user input indicating a number of available configurations for the at least one runway (taught as user input for selecting the number of clusters, column 9 lines 43-49); and 
for the at least one runway, combining the periods of time based on the counts to form clusters corresponding to the available configurations (taught as forming clusters, column 9 lines 50-54).10  


Claim 18 does not contain further limitations apart from those previously addressed by claim 6. Therefore, claim 18 is rejected under the same rationale as claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US20170132940A1) as modified by Mok (US5712785) as applied to claim 9 above, and further in view of Khadikar.
Regarding Claim 10, Lopez as modified by Mok teaches; 
The method of claim 9 (see claim 9 rejection). However, Lopez does not teach; wherein the airport is an arrival airport or a departure airport for the aircraft, wherein the updating of the aircraft flight plan is performed prior to 30departure of the aircraft, and wherein the method further comprises updating a quantity of fuel to be loaded onto the aircraft based on the current runway configuration of the airport.  
	While this is not explicitly disclosed by Lopez, the arrival/departure airport distinction amounts to intended use and does not limit the kinds of airports presented, and it would be obvious to update 

Response to Arguments
Claims 1-8
The applicant argues that the prior art does not teach determining a runway configuration based on the comparison of the surveillance cells. The examiner agrees, and thus withdraws the previous 103 rejection. However, a new 103 rejection has been made above.

Claims 9 and 11-12
Applicant argues that the Wikipedia article does not constitute prior art. The examiner disagrees, as the last edited date, as indicated in the header in the link, indicates that it was formed before the effective filing date of the claimed invention (specifically, 11/01/2017, vs the claimed priority date of 11/13/2017). In response to lack of the portion of the article, the examiner directs the applicant to the Overview and terminology section, where the brake release weight specifically incorporates the fuel used for taxiing, and the Calculation section, where the amount of fuel required is calculated incorporating the expected aircraft weight. 

Claims 13-20


	Claim 10
	The applicant argues that Khadikar does not remedy the deficiencies of independent claim 9 about not teaching determining a runway configuration based on the comparison of the surveillance cells. The examiner agrees, and thus withdraws the previous 103 rejection. However, a new 103 rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://books.google.com/books?id=lYHIAwAAQBAJ&pg=PR12&lpg=PR12&dq=parallelepiped+cell+mesh&source=bl&ots=EMBGMKV7sH&sig=ACfU3U2z9YjACpBkOLBSS6safntprTo1sg&hl=en&sa=X&ved=2ahUKEwii6NW9udTpAhWKc98KHWudDac4ChDoATAAegQIChAB#v=onepage&q=parallelepiped%20cell%20mesh&f=false